IN THE SUPREME COURT OF THE STATE OF NEVADA


                    IN THE MATTER OF THE                                      No. 84536
                    RESIGNATION OF CHARLES
                    HILSABECK, BAR NO. 4289.
                                                                              FILE



                              ORDER GRANTING PETITION FOR RESIGNATION
                                This is a joint petition by the State Bar of Nevada and attorney
                    Charles Hilsabeck for his resignation from the Nevada bar.
                                SCR 98(5) provides that Nevada attorneys who are not actively
                    practicing law in this state may resign from the state bar if certain
                    conditions are met. The petition includes statements from state bar staff
                    confirming that no disciplinary, fee dispute arbitration, or client security
                    fund matters are pending against Hilsabeck; and that he is current on all
                    membership fee payments and other financial commitments relating to his
                    practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                   Bar counsel has recommended that the resignation be
                    approved, and the Board of Governors • has approved the application for
                    resignation.     See SCR 98(5)(a)(2). Hilsabeck acknowledges that his
                    resignation is irrevocable and that the state bar retains continuing
                    jurisdiction with respect to matters involving a past member's conduct prior
                    to resignation. See SCR 98(5)(c)-(d). Finally, Hilsabeck has submitted an
                    affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
       OF
     NEVADA
                                                                                 lz •

(0) 1947A   4410.
                            The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Charles Hilsabeck's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.




                cc:   Bar Counse, State Bar of Nevada
                      Charles Hilsabeck
                      Executive Director
                      Admissions Office, United States Supreme Court




SUPREME COURT
         OF
      Ne/ADA
                                                     2
(0) I 947A